ACCEPTED
                                                                                                                               FILED
                                                                                                                     05-15-01425-CV
                                                                                                                   DALLAS   COUNTY
                                                                                                          FIFTH11/20/2015
                                                                                                                COURT OF2:49:33
                                                                                                                           APPEALSPM
                                                                                                                     DALLAS,
                                                                                                                      FELICIATEXAS
                                                                                                                               PITRE
                                                                                                               11/23/2015 3:09:44
                                                                                                                   DISTRICT       PM
                                                                                                                              CLERK
                                                                                                                          LISA MATZ
                                                                                                                              CLERK
                                                                                                     Bridgette Vation
                                          CAUSE NO. 15-05455

COURTNEY COX,                                             §      IN THE DISTRICT COURT
                                                                                   FILED IN
                                                          §                          5th COURT OF APPEALS
                                                                                          DALLAS, TEXAS
        Plaintiff,                                        §
                                                                                     11/23/2015 3:09:44 PM
                                                          §
                                                                                            LISA MATZ
v.                                                        §      OF DALLAS         COUNTY, Clerk
                                                                                               TEXAS
                                                          §
ACE CASH EXPRESS, INC.                                    §
AND JAMES MEDEIROS,                                       §
                                                          §
        Defendants.                                       §      95TH JUDICIAL DISTRICT

                                         NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF THE DISTRICT COURT:

        Under Section 51.016 1 of the Texas Civil Practice and Remedies Code and Texas

Rule of Appellate Procedure 26.1(b), Defendant Ace Cash Express, Inc. hereby gives

notice that it is appealing Court’s Order denying its Motion to Compel Arbitration and

Brief in Support signed on November 10, 2015. This accelerated appeal is taken to the

Fifth Court of Appeals in Dallas, Texas.

        Dated: November 20, 2015.




1
 The Court held that this matter is governed by the Federal Arbitration Act. However, in the event the Texas
Arbitration Act is found to apply, Defendant Ace Cash Express alternatively gives notice of this appeal under Texas
Civil Practice and Remedies Code § 171.098(a)(1) and/or asks that the Court consider this appeal as a petition for
mandamus from the Court’s Order denying its Motion to Compel Arbitration.


NOTICE OF APPEAL – PAGE 1
                                         Respectfully submitted,

                                         By: /s/ Ryan K. McComber
                                               Ryan K. McComber
                                               State Bar No. 24041428
                                               ryan.mccomber@figdav.com
                                               Amber D. Reece
                                               State Bar No. 24079892
                                               amber.reece@figdav.com

                                         901 Main Street, Suite 3400
                                         Dallas, Texas 75202-3796
                                         (214) 939-2000 – Telephone
                                         (214) 939-2090 – Facsimile

                                         Jennifer McCollum
                                         State Bar No. 24053617
                                         jmccollum@acecashexpress.com
                                         ACE Cash Express, Inc.
                                         1231 Greenway Drive, Suite 600
                                         Irving, Texas 75038
                                         (972) 550-5000 – Telephone
                                         (972) 582-1426 – Facsimile

                                         ATTORNEYS FOR DEFENDANT
                                         ACE CASH EXPRESS, INC.




                            CERTIFICATE OF SERVICE

      I certify that this instrument was served on all counsel of record via Texas e-file,
on November 20, 2015


                                         /s/ Amber D. Reece
                                         Amber D. Reece




NOTICE OF APPEAL – PAGE 2